           Case 2:18-cv-03208-PD Document 42 Filed 05/14/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                           :
PENNSYLVANIA, et al.,                     :
       Plaintiffs,                        :
                                          :
           v.                             :       Civ. No. 18-3208
                                          :
DEFENSE DISTRIBUTED, et al.,              :
       Defendants.                        :
                                          :

                                     ORDER
      On July 29, 2018, the Commonwealth of Pennsylvania and others filed this

action, seeking declaratory and injunctive relief against Defense Distributed, Ghost

Gunner, and Cody Wilson. (Doc. No. 1.) The Commonwealth asked me, inter alia,

to enjoin Defendants from making 3D printable firearms available over the internet

in Pennsylvania pursuant to: (1) the National Firearms Act, (2) the Federal Gun

Control Act of 1968, (3) the Pennsylvania Uniform Firearms Act of 1995, and (4)

public nuisance and consumer protection laws. (Doc No. 16.) All Parties anticipated

that Defendants would invoke defenses under the First and Second Amendments.

(See Doc. Nos. 16, 32, 40.) On August 27, 2018, I stayed these proceedings, pending

the outcome of parallel litigation in the Western District of Washington. (Doc. No.

25.) Defense Distributed now moves to lift the stay. I will deny its Motion.

      I.        Background

      Defendants intend to post on the internet plans for the fabrication of 3D
         Case 2:18-cv-03208-PD Document 42 Filed 05/14/20 Page 2 of 5




printable plastic firearms. The plans could be accessed by anyone who joins their

organization as a member and pays a nominal fee. The Commonwealth alleges that

Defendants will conduct almost no screening as to the age, identity, criminal

background, mental health, or other attributes of their members. (Doc. No. 16.)

       Before July 27, 2018, 3D printable firearms were regulated by the United

States Department of State, pursuant to the Arms Export Control Act and the

International Traffic in Arms Act, which require, inter alia, a license for the

distribution of certain firearms or components, including designs. (See Doc. No. 41,

Ex. B.) Defendants (who apparently have no such license) were thus prohibited

before July 27, 2018 from making firearm plans freely available on the internet.

      In 2013, Defendants challenged these regulations—first before the Directorate

of Defense Trade Controls, and then subsequently in an action in the Western

District of Texas. (Id.)    On July 27, 2018 the Department of State reached a

settlement with Defense Distributed. (Id.) As part of the settlement, the Department,

using notice and comment rulemaking, removed 3D printable gun files from the

“United States Munitions List.” (Id.) The Department thus eliminated Defendants’

obligation to obtain a license before publishing 3D printable firearm files. (Id.)

According to the Commonwealth, “with the settlement of [the] federal action in

Texas…the Defendants are free to—and promise to—distribute guns in

Pennsylvania….” (Doc. No. 7.)


                                             2
         Case 2:18-cv-03208-PD Document 42 Filed 05/14/20 Page 3 of 5




      On July 29, 2018 the Commonwealth brought the instant action and sought a

Temporary Restraining Order, although the grounds for invoking federal jurisdiction

were less than clear. (Doc. No. 2.) The Commonwealth does not, in the matter

before me, directly challenge the Department’s decision to reclassify 3D printable

firearms, or the settlement in the Texas litigation. (Doc. No. 16.)       Separately,

however, the Commonwealth joined an action in the Western District of

Washington, in which it does directly challenge the Department’s reclassification of

3D printable firearms and removal from the Munitions List. State of Washington,

et al. v. United States Dep’t of State, et al., No. 18-1115, Doc. No. 1 (W.D. Wash.

Nov. 12, 2019).      The plaintiffs in the Washington litigation (including the

Commonwealth) argue that the reclassification was invalid under Administrative

Procedures Act and also raised Tenth Amendment claims concerning the potential

impact of the Department’s reclassification on state gun control regimes. (Id.) In

the interest of judicial economy I stayed this matter pending the outcome of the

Washington litigation. (Doc. No. 25.)

      On November 12, 2019, the Washington Court granted partial summary

judgment in favor of the Plaintiffs. It ruled that the decision to remove 3D printable

firearm files from the Munitions List violated the APA: (1) because it was arbitrary

and capricious; and (2) because the Department of State failed to give Congress

requisite notice. The Court rejected the Tenth Amendment claims. (See Doc. No.


                                             3
         Case 2:18-cv-03208-PD Document 42 Filed 05/14/20 Page 4 of 5




32, Ex. B.) Defendants’ appeal is pending before the Ninth Circuit.

      Defense Distributed now moves to reopen the matter before me, arguing that

the Washington litigation has reached a final merits determination. It suggests that

failure to decide cases within my jurisdiction, “would be treason to the Constitution.”

(Doc. No. 41 (quoting Cohens v. Virginia, 19 U.S. 264, 404 (1821).) I do not agree.

      II.    Legal Standard

      “[T]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

254-55 (1936).     The Third Circuit thus directs that “as a general principle,

duplicative litigation in the federal court system is to be avoided.” Remington Rand

Corp.-Delaware v. Bus. Sys. Inc., 830 F.2d 1274, 1275–76 (3d Cir. 1987)

(citing Colorado River Water Conserv. Dist. v. United States, 424 U.S. 800, 817

(1976)). Nevertheless, federal courts have a “virtually unflagging obligation….to

exercise the jurisdiction given them.” See Colorado River Water Conservation Dist.,

424 U.S. at 817.

      III.   Discussion

      Judicial economy and the avoidance of duplicative litigation favor continuing

my stay pending the Ninth Circuit’s decision. Although the Washington litigation



                                              4
         Case 2:18-cv-03208-PD Document 42 Filed 05/14/20 Page 5 of 5




is not identical to the instant suit, it includes many of the same legal issues. The

First and Second Amendment defenses raised here, for example, are likely to be

common to both cases. (See Doc. No. 32, Ex. B (discussing the constitutional claims

Defendants raised).)

      Moreover, the relief granted in the Washington litigation, if upheld, largely

returns the Parties to the pre-July 27, 2018 status quo: Defendants would be unable

to distribute their plans without a license. If the Washington Court decision is

upheld, the instant case may well be mooted.

      Finally, continuing my stay will not prejudice Defendants. Because I cannot

alter the judgment of the Washington Court, there will likely be no change to the

status quo until the Ninth Circuit acts.

      I will thus deny Defense Distributed’s Motion.

      AND NOW, this 14th day of May, 2020, it is hereby ORDERED that

Defendant’s Motion to Lift the Stay (Doc. No. 32) is DENIED.



                                                   AND IT IS SO ORDERED.

                                                   /s/ Paul S. Diamond
                                                   ___________________
                                                   Paul S. Diamond, J.




                                            5
